Citation Nr: 1739016	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals, fracture of the right calcaneal bone to include as secondary to the service-connected right ankle pain with mild instability.

2.  Entitlement to a compensable rating for a shattered right calcaneus bone with a cyst formation in the lateral malleolar area and ligamentous injury (right ankle pain with mild instability) prior to April 22, 2016, and to a rating in excess of 10 percent after April 22, 2016, and excluding the period from March 8, 2011 through May 31, 2011.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1998 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits being sought on this appeal.  The VA RO in Fargo, North Dakota currently has jurisdiction over the Veteran's claims file.  

The September 2010 rating decision continued a non-compensable rating for right ankle pain with mild instability and denied service connection for a right foot disability.  In an April 25, 2016 rating decision, the RO increased the disability rating for the right ankle pain with mild instability to 10 percent, effective April 22, 2016.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a temporary 100 percent rating was granted from March 8, 2011 through May 31, 2011 due to the Veteran undergoing right ankle surgery requiring convalescence.  Therefore, the rating in effect for that period of time is not being adjudicated.  

The issue of entitlement to service connection for residuals, fracture of the right calcaneal bone to include as secondary to the service-connected right ankle pain with mild instability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 22, 2016, when considering the Veteran's competent, credible complaints of painful motion and functional loss, the evidence demonstrated that his symptoms more closely approximated moderate limitation of motion of the right ankle.  

2.  During the appeal period, but excluding the period from March 8, 2011 through May 31, 2011, the evidence of record does not reveal that the Veteran had marked limitation of motion of the right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for a right ankle disability were met prior to April 22, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).  

2.  During the appeal period, but excluding the period from March 8, 2011 through May 31, 2011, the criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by a March 2010 and June 2010 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in April 2010, June 2010, and April 2016.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  Combined, the examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board notes that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Disability Ratings  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1 (2016); Schafrath, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, in-coordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
When the evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in a functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
The Veteran's service-connected right ankle pain with mild instability was assigned a noncompensable disability rating under Diagnostic Code 5271.  Beginning April 22, 2016, it was evaluated at 10 percent disabling under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a (2016).  Normal dorsiflexion is 20 degrees.  Normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II (2016). 

A.  Period prior to April 22, 2016
Prior to April 22, 2016, the Veteran's disability was assigned a noncompensable disability rating under Diagnostic Code 5271, which does not provide criteria for such a rating.  However, in instances where the rating schedule does not provide criteria for a noncompensable rating, one shall be assigned.  38 C.F.R. § 4.31 (2016).  
Post service Emergency Department triage notes dated in August 2009 note complaints of right ankle pain after a "slip and fall" in a "crack on the road."  A September 2009 entry indicates that the Veteran presented with worsening foot pain after he heard a "pop" of the ankle.  The examiner noted that the Veteran "ha[d] not been on non-weight bearing as instructed."  Upon examination, the examiner noted that the Veteran "appears to be in moderate distress from pain."  The right ankle was in an inverted position and there was extreme pain with eversion dorsi and plantar flexion intact.  The examiner noted her diagnostic impression as a possible rupture of the peroneal tendon or lateral ligament of the right ankle.  
Podiatry outpatient records dated in August 2009 noted that the Veteran presented for a right ankle tear.  The attending physician diagnosed the Veteran with a right ankle sprain, fracture of the talus.  The examiner noted slight swelling and ecchymosis on the right lateral ankle with severe pain.  The palpation and even slight range of motion were unchanged from prior examination. The October 2009 entry noted that in August the Veteran fractured his right calcaneal bone and would need to remain non weight-bearing on the foot for approximately 4-8 more weeks.  Notes dated later that month indicates that the Veteran was in severe pain with palpation and even slight range of motion.  Notes dated in November 2009, December 2009 and February 2010 indicates that the Veteran presented with complaints of a right calcaneal fracture.  The examiner noted no swelling ecchymosis of the right ankle and less pain with palpitation or plantar heel and no pain with ankle joint range of motion.  
In March of 2011, the Veteran was diagnosed with an ATFL fracture and a Broström procedure, right and ATFL repair were performed.  Outpatient notes continue to show that the Veteran made follow-up visits.  In December 2013 during a follow-up visit, the physician noted that the incision site was healed and there was no pain in the right ankle joint with range of motion.  
The Veteran underwent a VA examination in April 2010.  The examiner noted that the Veteran complained of constant right ankle and right foot pain with throbbing, burning, weakness, stiffness, tingling and popping in each area.  The throbbing pain became severe especially at the end of the day and after walking around doing activities.  The Veteran reported that the continuous pain stemmed from a 1999 in-serve injury when an ATV crashed and he "rolled his right ankle and sprained [the] ligaments."  After the injury, he was in a cast and boot and presently he uses orthotics and a brace for the right ankle, indicating some level of weakness.  He reported that he uses a bone stimulator once a week as well as the orthotics and brace which helps.  The Veteran reported no swelling in the ankle.  
Upon inspection, the examiner noted that the Veteran had no ligament instability, no valgus/varus strain, no warmth synovial swelling or effusion of the right ankle.  As for the Veteran's station and gait, the examiner noted that the Veteran walked with "a jerky right foot."  The Veteran's pulses were recorded as 3+-4+ dorsalis pedis and posterior tibial, while his reflexes were recorded at 2+ and muscle strength was 5/5.  The examiner noted that the Veteran's range of motion produced no pain, fatigue, weakness, lack of endurance, or incoordination.  
The Veteran reported that pain radiated into his right foot and ankle.  Standing, bending (ankle), squatting, and walking "can" cause the Veteran to have a flare-up of pain.  The Veteran reported that the flare-ups of pain can be moderate to severe and can last for days to months depending on the activity that caused the flare-up.  He reported that the flare-ups can occur daily.  
Further, the Veteran reported that sitting, lying down and pain medications help to reduce his pain.  He reported he has used orthotics for one month and a brace for two months to help with ambulation.  He stated he was not sure how far or for how long he could walk before he has an increase in his pain.  The Veteran reported he has not been diagnosed with degenerative arthritis but has been diagnosed with traumatic arthritis or inflammatory arthritis.  He reported he has had no incapacitating episodes in the past year.  
Upon further examination, the examiner noted that the Veteran's right ankle dorsiflexion was 20 degrees; his plantar flexion was 45 degrees.  Both his inversion and his eversion were 15 degrees.  The examiner noted that the Veteran did not report pain, fatigue, and weakness, lack of endurance and loss of coordination after three repetitions of movement.  On a scale from 1-10 (with 10 being severe), the Veteran rated his pain at 7, when he was at rest.  After repetitive use, the Veteran reported feeling increased pain (10) as well as fatigue, weakness, and lack of endurance.  The examiner diagnosed the Veteran with a history of shattered right calcaneus bone with a cyst formation in the lateral malleolar area and ligamentous injury in the right foot.  
Although the Veteran had normal ranges of motion of the right ankle without pain at his April 2010 examination, he provided a subjective report of painful motion resulting in functional loss.  Specifically, he stated that after repetitive motion he had fatigue, weakness, and lack of endurance.  The examiner also noted that the Veteran's ability to perform activities of daily living such as helping with household chores was "quite limited."  He also stated that it hurts to walk and stand, drive for long periods of time, and that he had difficulty bathing and dressing.  He also stated that his right ankle disability had to be accommodated at work, as he used to be required to stand all day, but was then provided a chair to use.  The Veteran's report of observable symptoms is both competent and credible.  
Subsequently, in his November 2010 Notice of Disagreement (NOD), the Veteran stated that his right ankle is worse than indicated in the Compensation and Pension examination.  He also contends that since he remains in treatment with Dr. B. B., that document therefrom confirms the instability better than the C&P examination.  Further, he contends that the ankle is "so bad that he will require surgery in the future."  The Veteran is competent to report that his right ankle pain and instability is worse than previously reported.  Layno v. Brown, 6 Vet. App. 465, 469.  Additionally, he is competent to report what his doctor has told him in regard to his requiring surgery on his right ankle in the future.  The Board finds that his descriptions of his symptoms are competent and credible.  

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  When considering the Veteran's competent, credible subjective complaints of painful motion resulting in specifically describable functional loss, the Board finds that prior to April 22, 2016, the Veteran's right ankle disability was more closely approximated by the 10 percent criteria, which contemplate moderate limitation of motion.  Therefore, a 10 percent disability rating prior to April 22, 2016 is warranted.  
The evidence of record prior to April 22, 2016, but excluding the period from March 8, 2011 through May 31, 2011, does not show that his right ankle disability is more closely approximated by the 20 percent criteria, which contemplate marked limitation of motion.  Upon clinical examination, his ranges of motion were normal and unaccompanied by pain or functional impairment.  Even when considering the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, marked limitation of motion is not demonstrated.  

B.  Period Beginning April 22, 2016
On April 22, 2016, the Veteran was afforded a second VA examination.  The Veteran reported that even after having a Broström procedure and ATFL [anterior talo-fibular ligament] repair done on the right ankle in March 2011, it still remained problematic with no "side-to-side motion."  Further, the Veteran reported that there was still recurrence of pain if the ankle was "bumped" or inadvertently hit by an object.  He also reported that if pressure was applied to the top of the right ankle, the condition would be aggravated.  He reported that he avoided an overuse of the right ankle to improve the ankle condition.  Additionally, the Veteran reported that he occasionally used a right ankle brace in anticipation of walking on uneven terrain in fear of additional injury of the right ankle.  He, however, denied the current use of other braces, splints or prosthetic devices for his right ankle condition.  The Veteran reported that the right ankle condition affects his day to day activities by inhibiting activities requiring prolonged standing.  There have been no periods of hospitalization or true incapacitation as result of this condition in the past year.  
Upon examination, the Veteran reported no flare-ups of the ankle.  He, however, reported having a functional loss or functional impairment of the ankle.  The examiner noted that the Veteran's range of motion was abnormal, outside of the normal range.  The Veteran's dorsiflexion registered at 20 degrees while his plantar flexion registered at 45 degrees.  The examiner noted no pain upon examination and no pain with weight-bearing.  There was evidence of localized tenderness/pain on palpation with manipulation of the lateral ligaments with foot inversion.  The examiner noted no objective evidence of crepitus.  
The examiner also noted that the Veteran was not being examined after repetitive use of the right ankle over time.  The examiner, however, noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that the Veteran had no ankylosis.  He suspected that the Veteran had instability or dislocation of the right ankle.  The Anterior Drawer and the Talar Tilt Test both revealed that there was no laxity compared with the opposite side.  The examiner also indicated that the Veteran occasionally used a right ankle brace as an assistive device.  The examiner noted that there was no functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that there was no impact on the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The examiner noted that imaging studies were perfumed but showed no degenerative or traumatic arthritis or any other significant diagnostic test findings.  The examiner diagnosed the Veteran with residuals, shattered right calcaneus bone with a cyst formation lateral malleolar area and ligamentous injury right foot (formally rated as right ankle pain with mild instability).  
In light of the evidence presented above, the Board finds that the Veteran's right ankle disability more approximates a 10 percent rating, but no higher, for a moderate limitation of motion of the ankle, for a period beginning April 22, 2016.  Even when considering the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, the symptoms of his right ankle disability are not more accurately described as marked limitation of motion.  

For these reasons, the overall disability picture for the Veteran's right ankle does not more closely approximate a 20 percent disability rating for the right ankle under the applicable Diagnostic Code during the appeal period, but excluding the period from March 8, 2011 through May 31, 2011 because the evidence of record does not reveal that the Veteran had marked limitation of motion of the right ankle.  38 C.F.R. § 4.7 (2016).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2016).  
With regard to other Diagnostic Codes related to the ankle, under Diagnostic Code 5272, a 10 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a good weight-bearing position.  A 20 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position.  Under Diagnostic Code 5273, a 10 percent evaluation is warranted when there is malunion of the os calcis or astragalus with a moderate deformity.  A 20 percent evaluation is warranted when there is malunion of the os calcis or astragalus with marked deformity.  Under Diagnostic Code 5274, a 20 percent evaluation is warranted for an astragalectomy.  38 C.F.R. § 4.71a (2016).  The Veteran does not have any of these conditions.  Therefore, Diagnostic Codes, 5272, 5273 and 5274 are not for application in this case.  
The only Diagnostic Code that pertains to ankle disabilities is Diagnostic Code 5270, under which a 20 percent evaluation is warranted for ankylosis of the ankle in less than 30 degrees of plantar flexion.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a (2016).  
Since the Veteran retains mobility in his right ankle joint; he does not manifest ankylosis of any form.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore, a higher evaluation under Diagnostic Code 5270 is not warranted. 
Lastly, ratings under Diagnostic Code 5000, 5003 and 5010 are not warranted because the Veteran has not asserted, nor has he been diagnosed with osteomyelitis or arthritis.  38 C.F.R. § 4.71a (2016).  
The Veteran's symptoms from his right ankle disability have not met the criteria for a rating in excess of 10 percent at any time during this appeal period, excluding the period from March 8, 2011 through May 31, 2011.  As a result, a staged rating is not warranted.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis for which to assign a higher disability rating for his disability.  
III.  TDIU
A total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show, that his right ankle disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

A 10 percent disability rating for a right ankle disability prior to April 22, 2016, is granted.

Excluding the period from March 8, 2011 through May 31, 2011, a disability rating in excess of 10 percent for a right ankle disability is denied.  
 

REMAND

The Veteran asserts that his right ankle residuals, a fracture of the right calcaneal bone was caused by his service-connected right calcaneus bone disability.  In June 2010, a VA examiner concluded that it was not caused by his right ankle disability.  However, a claim for secondary service connection claim has two prongs to its nexus element.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b) (2016).  The June 2010 VA examiner did not address the aggravation prong of a secondary service connection claim.  Therefore, a supplemental opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the June 2010 examination to provide a supplemental opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a.  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  The examiner must provide opinions regarding the following:  

i.  Whether it is at least as likely as not (50 percent or greater probability) that the residuals, fracture of the right calcaneal bone disability was proximately due to or the result of the Veteran's service-connected right ankle disability.  

ii.  Whether it is at least as likely as not that the residuals, fracture of the right calcaneal bone disability was aggravated beyond its natural progression by the Veteran's service-connected right ankle disability.  

iii.  If the examiner determines that the Veteran's residuals, fracture of the right calcaneal bone disability was not caused or aggravated by his service-connected right ankle disability, determine whether it is at least as likely as not that the Veteran's residuals, fracture of the right calcaneal bone disability was caused in service or was a result of service.  

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Thereafter, and after undertaking any additional development deemed necessary, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


